33 So.3d 893 (2010)
In re Robert C. BASINGER.
No. 2010-OB-0627.
Supreme Court of Louisiana.
May 4, 2010.

ORDER
Considering the application of petitioner, Robert C. Basinger,
IT IS ORDERED that petitioner's application be and hereby is denied at this time. Upon satisfactorily passing the bar examination, petitioner may apply to this court for the appointment of a commissioner in accordance with Supreme Court Rule XVII, § 9, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be *894 admitted to the bar and allowed to practice law in the State of Louisiana.
/s/ Marcus R. Clark
Justice, Supreme Court of Louisiana